Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200108827 A1 to Kanoh et al. (hereinafter, Kanoh) in view of  WO2021205192A1 to Takei et al. (hereinafter, Takei) and US 20170361841 A1 to Kojo. 
Regarding claim 1, Kanoh discloses:
A traveling control apparatus for a vehicle, the traveling control apparatus comprising: a preceding vehicle detector configured to detect a preceding vehicle to be followed by the vehicle {paragraph [06]: the vehicle control device includes… an information acquisition unit configured to acquire preceding vehicle information}; 
a course change predictor configured to predict a course change of the preceding vehicle in a direction crossing an oncoming lane {[10]: If the departure distance from the lane mark is large, there is a high possibility that the preceding vehicle is scheduled to change the lane or turn right or left};
a following-control corrector configured to lower a deceleration rate or an acceleration rate of the vehicle approaching the preceding vehicle in a case where the crossing predictor predicts that the preceding vehicle will not travel across the oncoming lane {[06]: the travel control unit is configured to perform the following control in accordance with the behavior of the preceding vehicle information acquired by the information acquisition unit.}.   
Kanoh does not explicitly disclose:
[1]	an adjacent vehicle detector configured to detect an adjacent vehicle traveling on the adjacent lane and approaching the preceding vehicle; an adjacent-vehicle arrival-time calculator configured to calculate an estimated arrival time of the adjacent vehicle to a position of the preceding vehicle in a case where the adjacent vehicle detector detects the adjacent vehicle approaching the preceding vehicle; a crossing predictor configured to compare the estimated arrival time calculated by the adjacent-vehicle arrival- time calculator with a necessary crossing time necessary for the preceding vehicle to travel across the adjacent lane, and predict, in a case where the estimated arrival time is shorter than the necessary crossing time, that the preceding vehicle will not travel across the adjacent lane. 
[2]	the adjacent vehicle is an oncoming vehicle, and the adjacent lane is an oncoming lane.
	Takei teaches [1] and Kojo teaches [2].
[1]	Takei teaches a vehicle behavior estimation method comprising detecting a preceding vehicle and a vehicle on the adjacent lane, relative speed of the vehicles {fig. 2A, abstract: detecting the speed of a first leading vehicle (3) traveling in front of an own vehicle (1) in a first lane (2a) in which the own vehicle (1) is traveling, detecting the speed of an adjacent vehicle (4) traveling in a second lane (2b) adjacent to the first lane (2a), calculating the relative speed between the first leading vehicle (3) and the adjacent vehicle (4), predicting whether or not the absolute value (vr1) of the relative speed will be at or below a speed threshold (Tv) within a predetermined time (T0) from a point in time when a decrease in the absolute value (vr1) of the relative speed began to be detected, and in a case of predicting that the absolute value (vr1) of the relative speed will be at or below the speed threshold (Tv) within the predetermined time (T0), estimating that there is a possibility of the adjacent vehicle (4) changing lanes to the first lane (2a)}. 
Examiner construe that the first leading vehicle (3) is the preceding vehicle. Examiner note that whether the adjacent  vehicle approaches the preceding vehicle can be determined from the relative speed of the vehicles, and the arrival time of a vehicle to a position can be calculated from the positions and relative speeds of the vehicles. Takei teaches the possibility of the adjacent vehicle to change lanes to the current lane.  Examiner note that the same method can be applied to evaluating the possibility of the preceding vehicle to change lanes to the adjacent lane, that is, the crossing prediction for the preceding vehicle. Examiner note that prediction of the preceding vehicle, which is related to the reason of evaluating the adjacent vehicle behavior, is already disclosed by Kanoh. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle behavior estimation method of Takei to calculate the arrival time and to estimate possibility of preceding vehicle’s lane change, and to incorporate the modification with the described invention of Kanoh in order to consider the lane change possibility of the preceding vehicle in controlling the speed of the vehicle, which follows the preceding vehicle. 
[2]	Kojo teaches that it was old and well known at the time of filing in the art of navigation to predict behavior of preceding and oncoming vehicles and to utilize the prediction in controlling a vehicle. 
Kojo teaches a detector for an oncoming vehicle traveling on the oncoming lane and approaching the preceding vehicle {abstract: a travel control device includes … an oncoming vehicle estimator. / a crossing predictor {fig. 6, paragraph [0056]:   when the preceding vehicle P1 tries to turn to the right… set elapsed time Tz and the set travel distance Dz described above determine a behavior of trying to cross the opposite lane when the preceding vehicle P1 turns to the right.}
Fig. 6, which is repeated below shows the own vehicle M, the preceding vehicle P1, and the oncoming vehicle F3.

    PNG
    media_image1.png
    2988
    2018
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preceding vehicle behavior feature in response to oncoming vehicle behavior of Kojo with the described invention of Kanoh in order to consider the preceding vehicle movement based on the oncoming vehicle movement as a factor in controlling the own vehicle.
In summary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle behavior estimation method of Takei to calculate the arrival time and to estimate possibility of preceding vehicle’s lane change; and to incorporate the modification of Takei and the preceding vehicle behavior feature based on oncoming vehicle behavior of Kojo with the described invention of Kanoh in order to consider the lane change possibility of the preceding vehicle based on the oncoming vehicle behavior on the oncoming lane in controlling the speed of the vehicle, which follows the preceding vehicle.
Similar logic applies to claim 8.
Regarding claim 2, which depends from claim 1, Takei teaches: further comprising a target inter-vehicle distance setting unit configured to set a target inter-vehicle distance between the preceding vehicle and the vehicle {page 9, lines 16-18 of the English Translation: The tracking target setting unit 37 sets the vehicle to be followed by the inter-vehicle distance control when the inter-vehicle distance control such as adaptive cruise control (ACC: Adaptive Cruise Control) is executed in the own vehicle 1}, wherein, in a case where the crossing predictor predicts that the preceding vehicle will not travel across the oncoming lane, the following-control corrector is configured to lower the deceleration rate by adding an increment distance to the target inter-vehicle distance set by the target inter-vehicle distance setting unit to determine a new target inter-vehicle distance and setting the new target inter-vehicle distance as a new value {page 9, lines 38-40: When the first preceding vehicle 3 is set as the tracking target of the inter-vehicle distance control, the traveling track generation unit 38 of the own vehicle 1 is based on the relative speed and the relative positional relationship between the own vehicle 1 and the first preceding vehicle 3. Generate a target trajectory and a target speed profile.}.
Examiner note that prediction that the preceding vehicle will not cross simply indicates that the preceding vehicle would keep driving before the own vehicle, which is a condition for operating ACC, and adding an increment distance thereby lowering deceleration means maintaining the preceding vehicle farther, that is, a new longer target inter-vehicle distance so that deceleration is less needed is covered by the inter-vehicle distance control based on the relative speed and the relative positional relationship by Takei.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inter-vehicle distance control of Takei to set up a new target inter-vehicle distance by adding an increment distance, and to incorporate the modification with the described invention of Kanoh in order to reduce deceleration.
Regarding claim 3, which depends from claim 2, Takei teaches:
wherein the following-control corrector is configured to gradually shorten the increment distance as a vehicle speed of the vehicle decreases, and set the increment distance to zero when the vehicle speed of the vehicle is zero {page 9, lines 38-40}.
Examiner note that vehicle speed decrease means less need for inter-vehicle distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inter-vehicle distance control of Takei to set up a new target inter-vehicle distance by adding an increment distance, which decreases as the vehicle speed decreases, and to incorporate the modification with the described invention of Kanoh in order to reduce degree of increasing the inter-vehicle distance as the vehicle speed decreases.
Regarding claim 4, which depends from claim 1, Takei teaches:
further comprising a target inter-vehicle distance setting unit configured to set a target inter-vehicle distance between the preceding vehicle and the vehicle, wherein, in a case where an actual inter-vehicle distance is longer than the target inter- vehicle distance set by the target inter-vehicle distance setting unit, the following-control corrector is configured to lower the acceleration rate by regulating a target speed rate set to a value on an acceleration side to determine a new target speed rate, and setting the new target speed rate as a new value {page 9, lines 38-40}.  
Examiner note that even though there is gap more than target inter-vehicle distance, limiting acceleration is desirable for safety and for coping with uncertain future situations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inter-vehicle distance control of Takei to lower the acceleration rate when the distance to the preceding vehicle is more than target inter-vehicle distance, and to incorporate the modification with the described invention of Kanoh in order to increase safety and stability of driving. 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661